Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
3rd day of February, 2015 by and between Arctic Cat Inc. (the “Company”) and
Chris Eperjesy (“Executive”).

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein; and

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I.

DEFINITIONS

1.1 “Arctic Cat Products” means any goods or services which Executive or those
under his direct or indirect supervision designed, developed, marketed,
promoted, sold, serviced, or provided on behalf of the Company during the last
two years in which Executive was employed by the Company.

1.2 “Change in Control” has the same meaning as defined in that certain Change
in Control Agreement of even or substantially even date of the Original
Employment Agreement (the “Change in Control Agreement”), as such Change in
Control Agreement may be amended from time to time.

1.3 “Code” means the Internal Revenue Code of 1986, as amended.

1.4 “Company” means Arctic Cat Inc. and all of its subsidiary and affiliated
entities and their divisions which now exist or may exist in the future.

1.5 “Competitive Products” means any product, product line or service (including
any component thereof or research to develop information useful in connection
with a product or service) that is being designed, developed, manufactured,
marketed, or sold by the Company, or with respect to which the Company has
acquired Confidential Information which it intends to use in the design,
development, manufacture, marketing, or sale of a product or service.

1.6 “Confidential Information” means any information or compilation of
information that Executive learns or develops during the course of Executive’s
employment by the Company that derives independent economic value from not being
generally known, or readily ascertainable by proper means, by other persons who
can obtain economic value from its disclosure or use. Confidential Information
includes, but is not limited to, trade secrets and may relate to such matters as
research and development, engineering, drawings and specifications, strategic
plans, business methods, non-public financial information, proprietary
information pertaining to vendors and customers, product improvement efforts,
manufacturing processes, management systems, sales and marketing plans and
information, contracts, and pricing.



--------------------------------------------------------------------------------

1.7 “Conflicting Organization” means any person or entity (regardless of its
legal form) which is engaged in, or about to become engaged in, research or
development, production, marketing or selling a Competitive Product, including
Executive if he is engaged in business for himself.

1.8 “Customer” means any person or entity (regardless of its legal form) with
whom or with which Executive or those under his direct or indirect supervision
had any direct or indirect contact on behalf of the Company in connection with
Arctic Cat Products. Without limiting the generality of the foregoing, the term
Customer includes, but is not limited to, dealers, vendors, suppliers, and
sponsors.

1.9 “Disability” has two different meanings in this Agreement. For purposes of
benefits due under any Company-sponsored disability insurance policy (whether
short-term, long-term, or any applicable salary continuation policy provided
during any elimination period), the definition of Disability shall conform to
the definition provided in such policy. For purposes of any payment made to
Executive in excess of the benefits due under any such Company-sponsored
disability insurance policy, the definition of Disability shall be at least as
restrictive as the applicable definition provided in Section 409A of the Code.

1.10 “Invention” means all inventions, discoveries, ideas, processes, writings,
designs, developments, and improvements, whether or not protectable under the
applicable patent, trademark or copyright statutes, of Executive while employed
by the Company.

ARTICLE II.

EMPLOYMENT AND TERM

2.1 Employment. Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs Executive as Chief Financial Officer or in
such other capacity as may be determined from time to time by the Company’s
Chief Executive Officer or Board of Directors (the “Board”), and Executive
hereby accepts such employment.

2.2 Term. The term of this Agreement shall commence on February 16, 2015 and
shall continue until this Agreement is terminated by either party pursuant to
the terms hereof.

ARTICLE III.

COMPENSATION

3.1 Base Salary. As compensation for his services to the Company and as
consideration for the confidentiality, non-competition and non-solicitation
agreements provided in Article IV of this Agreement, Executive shall receive an
annual base salary in the amount of Three Hundred Sixty Thousand Dollars
($360,000) payable in accordance with the Company’s regular payroll processes
(the “Base Salary”) and the additional compensation set forth in this Agreement.
Executive’s Base Salary shall be reviewed by the Compensation and/or Human

 

- 2 -



--------------------------------------------------------------------------------

Resources Committee of the Board on an annual basis, beginning with the fiscal
year that begins April 1, 2016, and such committee may, but is not be obligated
to, adjust Executive’s Base Salary by an amount as it deems appropriate based on
a review of certain benchmarking information, including but not limited to,
general industry as well as industry specific and other peer company
compensation data, as well as recommendations from the Chief Executive Officer.

3.2 Annual Incentive Awards. In addition to the Base Salary, starting with the
fiscal year that begins April 1, 2015 (“Fiscal 2016”) Executive shall be
eligible to participate in the Company’s annual incentive program offered to the
Company’s senior executives. Executive’s annual incentive payout shall range
from zero percent (0%) to two hundred percent (200%) of his target incentive
payout (the “Annual Bonus”). The target incentive payout (the “Target Bonus”)
for Executive for the fiscal year ending March 31, 2016 shall be fifty five
percent (55%) of his Base Salary. Thereafter, the Board, or an appropriate
committee of the Board, may, but is not obligated to, adjust Executive’s Target
Bonus as it deems appropriate and consistent with the Company’s then existing
annual incentive program. Payouts made pursuant to this Section 3.2 shall be
paid no later than two and a half (2.5) months after the end of the Company’s
fiscal year or as soon thereafter as practicable.

3.3 Long-Term Incentive Compensation. In addition to Base Salary and all other
compensation provided in this Agreement, Executive shall be entitled to
participate in the Company’s long-term incentive program (the “LTI”) beginning
in Fiscal 2016. The Board has approved and will issue grants to Executive of
stock options to purchase shares of common stock and shares of restricted stock
units (“RSUs”) on Executive’s first day of employment. The stock options will
have a fair market value at the end of the first day of Executive’s employment
of $270,000 (at an assumed Black-Scholes ratio of 40%) and the RSUs will have a
fair market value of $90,000 at the end of the first day of Executive’s
employment. The grants are made in accordance with the Company’s 2013 Omnibus
Stock and Incentive Plan. The grants will vest in equal installments on the
first, second and third anniversaries of the grant date.

3.4 One-Time Grants; Restricted Stock Units and Stock Options. On Executive’s
first day of employment Executive will receive a grant of RSUs valued at
$360,000 as determined by the closing price of the Company’s stock on
Executive’s first day of employment. Executive represents and warrants that this
amount represents the approximate value of unvested restricted stock units he
would have received from his current employer but for commencement of employment
with the Company at this time. In addition, on Executive’s first day of
employment Executive will receive stock options to purchase shares of common
stock of the Company valued at $225,000 as determined by the closing price of
the Company’s stock on the first day of Executive’s employment with the Company
(at an assumed Black-Scholes ratio of 40%). Executive represents and warrants
that this amount represents the approximate value of performance shares he would
have received from his current employer but for commencement of employment with
the Company at this time. The RSUs and stock options described in this
Section 3.4 will vest in equal installments on the first, second and third
anniversaries of the grant date. Executive understands and agrees that if he
terminates employment with the Company without Good Reason, as defined in
Section 5.3 of this Agreement, within one year of his first day of employment
with the Company, the RSUs and stock options described in this Section 3.4 will
not vest.

 

- 3 -



--------------------------------------------------------------------------------

3.5 Sign-on Bonus. In addition to the other payments described in this
Agreement, Executive will be paid a cash bonus of $200,000, less applicable
taxes and required withholdings, within 30 days following the first day of his
employment. Executive represents and warrants that this amount represents the
bonus compensation he would have received from his current employer but for
commencement of employment with the Company prior to Executive’s first day of
employment. Executive understands and agrees that if he terminates employment
with the Company without Good Reason, as defined in Section 5.3 of this
Agreement, within one year of his first day of employment with the Company, he
shall repay this amount in full within 30 days of termination.

3.6 Benefits. Except as the Company may otherwise provide, Executive shall be
entitled to participate in any retirement savings plan, profit sharing plan,
life insurance, health insurance, dental insurance, disability insurance or any
other fringe benefit plan which the Company may from time to time make available
to its salaried senior executives to the extent that Executive’s age, tenure,
and title make him eligible to receive those benefits. In addition, Executive
will be entitled to four weeks paid vacation and access to the Company’s
products at the same or similar level as the Company’s other executives
similarly situated. Any of such benefits may be modified or withdrawn by the
Company in its discretion during the term of this Agreement to the extent the
same are withdrawn or modified or supplemented for other executives similarly
situated.

3.7 Expenses. The Company shall reimburse Executive for all reasonable expenses
properly incurred by Executive in the discharge of his duties hereunder upon
production of evidence therefore.

3.8 Relocation Expenses. The Company will make available to Executive relocation
benefits and prerequisites generally provided to the Company’s executive
employees pursuant to the policies set forth in the “Relocation Handbook for
Arctic Cat Employees,” a copy of which has been provided to Executive. To the
extent not otherwise included in the “Relocation Handbook for Arctic Cat
Employees,” Executive will also receive a lump sum gross payment of $11,000 to
assist with temporary living, residence search, and travel to and from his home
in Racine, Wisconsin. Executive understands and agrees that if he terminates
employment with the Company without Good Reason, as defined in Section 5.3 of
this Agreement, within one year of his first day of employment with the Company,
he shall repay all amounts provided to him under this Section 3.8 within 30 days
of termination and that if he terminates employment with the Company without
Good Reason, as defined in Section 5.3 of this Agreement, within two years of
his first day of employment with the Company he shall repay 50% of all amounts
provided to him under this Section 3.8 within 30 days of termination.

ARTICLE IV.

DUTIES OF EXECUTIVE

4.1 Services; Duties. Executive shall have the general duties, responsibilities
and authority of a Chief Financial Officer, subject to the power of the Chief
Executive Officer and/or

 

- 4 -



--------------------------------------------------------------------------------

the Board to expand or limit such duties, responsibilities and authority.
Executive agrees to loyally perform the duties assigned to Executive from time
to time, and all duties associated therewith, to the best of Executive’s
abilities, to be familiar with the Company’s policies as they exist from time to
time which relate to Executive’s duties, and to abide by the Company’s By-laws,
Board direction, and all policies and procedures as they exist from time to
time, provided that in the event of a conflict between any Company policy or
procedure and the terms of this Agreement, the terms of this Agreement shall
control unless contrary to applicable law. While the Company employs Executive,
Executive will not engage in any business activity or outside employment that
might conflict with the Company’s interests or might adversely affect the
performance of Executive’s duties for the Company.

4.2 Confidentiality and Good Will. Executive acknowledges that the Company has
provided or will provide Executive with information concerning its business,
products and customers and that the Company entrusts Executive with business
relationships, good will and Confidential Information of great value to the
Company. Executive assigns to the Company all good will which Executive has or
develops with Customers while employed by the Company. Executive agrees that
Executive shall treat all information, business relationships, and good will
entrusted to Executive by the Company as a fiduciary, and Executive undertakes
all of the obligations of a fiduciary to maintain, protect, and continue to
develop such information, business relationships, and good will for the benefit
of the Company. All documents and tangible items (including, but not limited to,
email) provided to Executive by the Company or created by Executive for use in
connection with Executive’s employment are the property of the Company and shall
be held by Executive as a fiduciary on behalf of the Company. Upon termination
of Executive’s employment for any reason, Executive shall promptly and without
the requirement of a prior demand by the Company, return to the Company all such
documents and tangible items, together with all copies, recordings, abstracts,
notes, reproductions, or electronic versions of any kind made from or about the
documents and tangible items or the information they contain. Executive agrees
not to directly or indirectly use or disclose any Confidential Information
belonging to the Company for the benefit of anyone other than the Company,
either during or after employment, for as long as the information remains
Confidential Information.

4.3 Non-Solicitation. In recognition of the importance to the Company of its
personal relationships, during and for one year following his termination of
employment by the Company, for any reason, Executive agrees that he will not
directly or indirectly, on his own behalf or on behalf of any other person,
solicit: (i) any Customer with whom he had contact during the two years
preceding his termination of employment, for the purpose of directly or
indirectly (a) marketing, promoting, or encouraging the use of a Competitive
Product; (b) providing advice or assistance in connection with the marketing,
promotion or use of a Competitive Product; or (c) attempting to interfere with,
or preventing or diverting the sale or purchase of products being designed,
developed, sold or marketed by the Company; (ii) the services of any person who
is a Company employee or agent to terminate his or her employment or agency with
the Company; or (iii) any vendor or supplier which provides an exclusive or
unique service or product to the Company for the purpose of obtaining similar
products or services.

4.4 Non-Competition. Executive agrees that during the period of Executive’s
employment with the Company and for one year following the voluntary or
involuntary termination of his employment with the Company for any reason,
Executive shall not, directly or

 

- 5 -



--------------------------------------------------------------------------------

indirectly, on his own account or in the service of any other person, firm,
corporation or other entity, be employed by, or permit his name to be used by,
or engage in or carry on business with, or otherwise be associated in any way
with, a Conflicting Organization as a partner, shareholder, director, officer,
executive, principal, agent, associate, consultant, or in any other capacity.
This non-competition covenant is effective in each of the markets in which the
Company markets, designs, develops, promotes, sells, services, or provides
Company products (i) at any time during Executive’s employment with the Company
or (ii) at any time within one year following termination of Executive’s
employment that were under evaluation with Executive’s knowledge at the time of
Executive’s termination of employment.

4.5 Inventions.

 

  (a) Disclosure and Assignment. Executive agrees to promptly disclose in
writing to the Company complete information concerning each and every Invention.
Executive, to the extent that he has the legal right to do so, hereby
acknowledges that any and all Inventions are the exclusive property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Executive’s right, title and interest in and to any and all Inventions. If an
Invention does not relate to the existing or reasonably foreseeable business
interests of the Company, the Company may, in its sole and unreviewable
discretion, release or license the Invention to Executive upon written request
by Executive. No release or license shall be valid unless in writing signed by
an officer of the Company.

 

  (b) Future Inventions. As to any future Inventions made by Executive which
relate to the business, products or practices of the Company and which are first
conceived or reduced to practice during the term of this Agreement, but which
are claimed for any reason to belong to an entity or person other than the
Company, Executive agrees to promptly disclose the same in writing to the
Company and shall not disclose the same to others if the Company, within 20 days
thereafter, shall claim ownership of such Inventions under the terms of this
Agreement.

 

  (c) Limitation on Sections 4.5(a) and (b). Pursuant to Minnesota Statute
Section 181.78, the provisions of Sections 4.5(a) and (b) shall not apply to any
Invention meeting the following conditions:

(i) such Invention was developed entirely on Executive’s own time;

(ii) such Invention was made without the use of any Company equipment, supplies,
facility or trade secret information;

(iii) such Invention does not relate (a) directly to the business of the
Company, or (b) to the Company’s actual or demonstrably anticipated research or
development; and

(iv) such Invention does not result from any work performed by Executive for the
Company.

 

- 6 -



--------------------------------------------------------------------------------

  (d) Assistance of Executive. Upon request and without further compensation
therefor, but at no expense to Executive, and whether during the term of this
Agreement or thereafter, Executive will do all lawful acts, including, but not
limited to, the execution of papers and lawful oaths and the giving of
testimony, that in the opinion of the Company, its successors and assigns, may
be necessary or desirable in obtaining, sustaining, reissuing, extending and
enforcing United States and foreign patents, including, but not limited to,
design patents, on any and all of such Inventions, and for perfecting, affirming
and recording the Company’s complete ownership and title thereto, and to
cooperate otherwise in all proceedings and matters relating thereto.

 

  (e) Records. Executive will keep complete, accurate and authentic accounts,
notes, data and records of all Inventions in the manner and form requested by
the Company. Such accounts, notes, data and records shall be the property of the
Company, and, upon its request, Executive will promptly surrender same to it or,
if not previously surrendered upon its request or otherwise, Executive will
surrender the same, and all copies thereof, to the Company upon the conclusion
of his employment.

4.6 Understandings. Executive acknowledges and agrees that (a) the Company
informed him, as part of the offer of employment and prior to his accepting
employment with the Company, that a confidentiality, non-competition, and
non-solicitation agreement would be required as part of the terms and conditions
of his employment; (b) he has carefully considered the restrictions contained in
this Agreement; (c) the restrictions in this Agreement are reasonable and will
not unduly restrict him in securing other employment in the event of
termination.

4.7 Remedies. Executive agrees and understands that any breach of any of the
covenants or agreements set forth in Article IV of this Agreement will cause the
Company irreparable harm for which there is no adequate remedy at law, and,
without limiting whatever other rights and remedies the Company may have under
this Agreement, Executive consents to the issuance of an injunction by any court
of competent jurisdiction in favor of the Company enjoining the breach of any of
the aforesaid covenants or agreements. If any or all of the aforesaid covenants
or agreements are held to be unenforceable because of the scope or duration of
such covenant or agreement, the parties agree that the court making such
determination shall have the power to reduce or modify the scope and/or duration
of such covenant to the extent that allows the maximum scope and/or duration
permitted by applicable law.

4.8 Survival. The obligations of this Agreement that require performance by
either party after the Term or the expiration or termination of this Agreement,
including this Article IV, shall survive the Term and the expiration or
termination of this Agreement.

ARTICLE V.

TERMINATION

5.1 Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, the Company shall have the right to immediately terminate the
employment of Executive for “Cause” if the Chief Executive Officer determines
that Executive:

 

  (a) willfully or materially breaches this Agreement or any other written
agreement with the Company;

 

- 7 -



--------------------------------------------------------------------------------

  (b) willfully violates or fails to comply with any reasonable rule or policy
governing Executive’s performance or behavior, including, without limitation,
the prohibition against the use of illegal drugs and the use of alcohol in a way
that is materially harmful to the Company’s finances, general reputation, or
other legitimate business interest;

 

  (c) willfully violates or fails to comply with any reasonable instruction of
the Chief Executive Officer and/or the Board, provided that such instruction is
not in violation of this Agreement or any other written agreement between the
Company and Executive and is legal;

 

  (d) willfully engages in dishonesty, illegal conduct, or misconduct that is
materially harmful to the Company’s finances, general reputation, or other
legitimate business interest, as determined by the Board in its sole discretion;

 

  (e) willfully engages in fraud, misappropriation or embezzlement, whether or
not related to Executive’s employment with the Company;

 

  (e) willfully and without authorization discloses Confidential Information; or

 

  (f) is convicted of or pleads guilty to any criminal charge or indictment, the
nature of which the Board determines, in its sole discretion, may have a
detrimental impact on the general reputation of the Company, its finances, or
other legitimate business interest.

An act or failure to act is considered “willful” if done or not done with an
absence of good faith and without a reasonable belief that the act or failure to
act was in the best interests of the Company. In the event of termination for
“Cause,” Executive shall not be entitled to any severance payments or any other
payments under this Agreement except as may be required by law, but shall
receive his Base Salary earned through the date of termination, any unused
vacation or other time off earned through the date of termination, reimbursement
for reasonable expenses incurred by Executive in the discharge of his duties
before termination so long as he provides evidence thereof, and any additional
benefits to which he is entitled under any applicable benefit plan of the
Company that are not otherwise provided by this Agreement (collectively, the
“Accrued Obligations”). Executive shall not be terminated for Cause unless and
until Executive has been offered an opportunity to explain the circumstances
forming the basis for the Company’s determination of Cause to the Chief
Executive Officer except where the Chief Executive Officer determines that doing
so would be futile.

5.2 Termination for Any Other Reason. Executive’s employment shall terminate on
the occurrence of any one of the following events:

 

  (a) the occurrence of circumstances that make it impossible or impracticable
for the business of the Company to be continued;

 

- 8 -



--------------------------------------------------------------------------------

  (b) Executive fails to perform the duties that Executive is reasonably
expected to perform under this Agreement to the Company’s satisfaction after
notice and opportunity to cure;

 

  (c) Executive’s death; or

 

  (d) Executive’s Disability unless waived by the Company, where Disability has
the meaning set forth in any Company-sponsored disability insurance policy.

In the event of termination of employment for any reason set forth in
Section 5.2(b), (c) or (d) above, no further compensation or benefits other than
the Accrued Obligations set forth in Section 5.1 of this Agreement and any
applicable insurance benefits in accordance with any Company-sponsored insurance
policy shall be paid to Executive. Notwithstanding anything contained in this
Agreement to the contrary, the Company shall have the right to terminate the
employment of Executive for any reason, including reasons other than those
described in Sections 5.1 or 5.2. In the event of termination by the Company for
any reason not constituting Cause, not described in Section 5.2, and not in
connection with a Change in Control, Executive shall be entitled to the
severance payments described in Section 5.5. In the event of a Change in
Control, the Change in Control Agreement, as amended, shall supersede this
Agreement and any understandings between the parties with respect to termination
upon such Change in Control and any compensation paid to Executive upon such
termination.

5.3 Termination by Executive for Good Reason. Notwithstanding anything contained
in this Agreement to the contrary, Executive shall have the right to terminate
his employment at any time for “Good Reason.” “Good Reason” exists if any of the
following events or conditions occurs:

 

  (a) any material reduction in Executive’s Base Salary unless consistent with
the same percentage reduction to the base salaries for other similarly situated
senior executives of the Company; or any removal of Executive from the position
of, or failure to reappoint or reelect Executive as Chief Financial Officer of
the Company;

 

  (b) any material breach by the Company of any provision of this Agreement;

 

  (c) any purported termination of Executive’s employment which is not made
pursuant to a Notice of Termination satisfying the requirements Section 5.6 of
this Agreement; or

 

  (d) the relocation of the Company’s principal executive offices to a location
more than 50 miles from Minneapolis/St. Paul, Minnesota or the Company requiring
Executive to be based more than 50 miles from the Company’s principal executive
offices except for requiring travel on the Company’s business.

 

- 9 -



--------------------------------------------------------------------------------

Prior to any termination for “Good Reason,” Executive must give notice to the
Chief Executive Officer of the existence of the condition for “Good Reason” and
intent to terminate employment within 90 days of the occurrence of the condition
and the Company shall not have eliminated the condition within 30 days
thereafter. In the event of termination of employment by Executive for Good
Reason, Executive shall be entitled to the severance payments described in
Section 5.5 of this Agreement subject to the limitations contained in
Section 5.5.

5.4 Termination by Executive for Any Other Reason. Executive shall have the
right to terminate his employment under this Agreement for any reason. In the
event of termination by Executive for any reason not constituting a termination
for Good Reason, Executive shall not be entitled to any severance payment or any
other payments under this Agreement except the Accrued Obligations described in
Section 5.1 of this Agreement.

5.5 Severance Payments. In the event of termination by the Company for any
reason not constituting Cause or described in Section 5.2, and not in connection
with a Change in Control, or, in the event that Executive terminates his
employment for Good Reason, the Company shall pay to Executive the Accrued
Obligations described in Section 5.1 of this Agreement, and, in lieu of any
further compensation and benefits under this Agreement, Executive shall be
entitled to the following benefits during the 12-month period beginning on the
date of such termination of Executive’s employment (the “Severance Period”),
subject to the limitations contained in this Section 5.5.

 

  (a) Severance Pay. During the Severance Period, the Company shall pay to
Executive an amount equal to his average annual Base Salary (exclusive of any
bonuses, incentive compensation or income associated with benefits, restricted
stock, or stock options of Executive) over the three year period immediately
preceding the date of termination or such lesser period as Executive has been
employed by the Company; provided that only the amount permitted by Section 409A
of the Code, inclusive of Section 401(a)(17) of the Code, shall be paid in equal
portions over the course of the first six months of the Severance Period in
accordance with the Company’s regular payroll practices, and the balance shall
be paid in equal portions over the course of the remaining six months of the
Severance Period in accordance with the Company’s regular payroll practices.
Each installment of severance pay shall be considered a separate payment for
purposes of Section 409A of the Code.

 

  (b) Benefits During Severance Period. During the Severance Period, the Company
shall continue to pay to Executive an amount of cash equal to the Company’s
portion of the premium payable under the Company’s group health and life
insurance plans for health (i.e., medical, dental and vision benefits) and life
insurance benefits provided to the Executive and to those family members covered
through Executive under the Company’s group health and life insurance plans
immediately prior to the date of termination of employment; provided that if
during the Severance Period another employer provides Executive any benefits
that are substantially comparable to any of the benefits provided by the
Company, the Company’s obligations with respect to such comparable benefits
shall cease.

 

- 10 -



--------------------------------------------------------------------------------

  (c) Conditions to Severance Pay. Notwithstanding anything contained in this
Agreement to the contrary, Executive shall be entitled to the severance pay and
benefits described in this Section 5.5 only if (i) on or within 45 days
following Executive’s last date of employment Executive signs and does not
rescind a release agreement in a form prepared by the Company and given to
Executive within 10 days after the date of termination, to include but not be
limited to a comprehensive release of all legal claims by Executive in favor of
the Company, which release shall be in the form customarily used by the Company
for senior executives, (ii) Executive fully complies with his confidentiality
obligations under Section 4.2, (iii) Executive fully complies with his
non-solicitation obligations under Section 4.3, (iv) Executive fully complies
with his non-competition obligations under Section 4.4, and (v) Executive fully
complies with his disclosure and assignment obligations under Section 4.5.
Executive further understands and agrees that if he does not sign the required
release agreement, if he rescinds the required release agreement after signing,
or if he does not fully comply with the confidentiality, non-solicitation,
non-competition, and/or disclosure and assignment requirements set forth in
Sections 4.2, 4.3, 4.4, and 4.5, he will not be entitled to the severance pay or
benefits described in this Section 5.5 and will be obligated to return any
severance pay and/or benefits already received.

5.6 Notice of Termination. Any purported termination of Executive’s employment
by the Company or by Executive shall be communicated by a Notice of Termination
sent to the other party in accordance with Section 6.1. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth a summary of the facts and circumstances claimed to provide a
basis for termination of Executive’s employment. No purported termination of
Executive’s employment which is not made pursuant to a Notice of Termination
shall be effective for purposes of this Agreement.

5.7 Surviving Rights. Notwithstanding the termination of Executive’s employment,
the parties shall be required to carry out any provisions which contemplate
performance subsequent to such termination; and such termination shall not
affect any liability or other obligation which shall have accrued prior to such
termination, including, but not limited to, any liability for loss or damage on
account of a prior default.

ARTICLE VI.

GENERAL PROVISIONS

6.1 Notices. For the purpose of this Agreement, notices and all other
communications provided for shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States first class mail, postage
pre-paid, addressed to the last known residence address of Executive or in the
case of the Company, to its principal office to the attention of its then Chief
Executive Officer, with a copy to its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon receipt.

 

- 11 -



--------------------------------------------------------------------------------

6.2 Compliance with Section 409A of the Code. If and to the extent that any
provision of this Agreement is required to comply with Section 409A of the Code,
the Company shall have the authority, without the consent of Executive to
interpret and/or amend such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Code 409A.

6.3 No Conflicting Obligations. Executive represents and warrants to the Company
that he is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by him of his obligations hereunder.

6.4 Waiver, Modification or Amendment. No waiver, modification or amendment of
any term, condition or provision of this Agreement shall be valid or of any
effect unless made in writing, signed by the party to be bound or its duly
authorized representative and specifying with particularity the nature and
extent of such waiver, modification or amendment. Any waiver by any party of any
default of the other shall not affect or impair any right arising from any
subsequent default. Nothing herein shall limit the rights and remedies of the
parties under and pursuant to this Agreement, except as set forth above.

6.5 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, whether oral or written; provided that the parties acknowledge that they
have also entered into a Change in Control Agreement (which has subsequently
been amended) and that the Change in Control Agreement, and all amendments
thereto shall supersede this Agreement and any understanding between the parties
with respect to termination upon a Change in Control and any compensation paid
to Executive upon such termination. In all other respects, this Agreement shall
remain in full force and effect in the event of a Change in Control.

6.6 Interpretation. The provisions of this Agreement shall be applied and
interpreted in a manner consistent with each other so as to carry out the
purposes and intent of the parties, but if for any reason any provision of this
Agreement is determined to be unenforceable or invalid, such provision or such
part thereof as may be unenforceable or invalid shall be deemed severed from
this Agreement and the remaining provisions shall be carried out with the same
force and effect as if the severed provision or part thereof had not been a part
of this Agreement.

6.7 Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota. Executive waives Executive’s
rights, if any, to have the laws, including conflict of laws principles, of any
jurisdiction other than the State of Minnesota apply to this Agreement. Any
dispute arising out of or related to Executive’s employment by the Company or
arising out of or related to this Agreement, or any breach or alleged breach
hereof, shall be exclusively decided by a state or federal court sitting in the
State of Minnesota. Executive hereby irrevocably consents to the personal
jurisdiction of the state and federal courts sitting in the State of Minnesota
for the purposes of any action arising out of or related to Executive’s
employment or this Agreement. Executive waives Executive’s right, if any, to
have any disputes between Executive and the Company arising out of or related to
Executive’s employment or this Agreement decided in any jurisdiction or venue
other than a

 

- 12 -



--------------------------------------------------------------------------------

state or federal court in the State of Minnesota. Executive agrees not to
assist, aid, abet, encourage, or participate in any lawsuit or action by any
third party arising out of or related to Executive’s employment or this
Agreement in any jurisdiction or venue other than a state or federal court in
the State of Minnesota.

6.8 Severability. In the event that any provision of this Agreement is
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. In the event that any provision of
this Agreement is unenforceable because it is overbroad, vague or otherwise,
that provision may be revised by a court sitting in the state of Minnesota to
the extent required by applicable law, and may be enforced as revised by the
court.

6.9 Assignment. Executive acknowledges that Executive’s services are unique and
personal. Accordingly, Executive may not assign Executive’s rights or delegate
Executive’s duties or obligations under this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Company and any successor or
permitted assignee, and may be assigned by the Company to any purchaser of all
or substantially all of the Company’s business or assets (by merger, sale of
assets, consolidation, acquisition of stock or otherwise) without the consent of
Executive, and may otherwise be assigned by the Company only with Executive’s
consent.

6.10 Captions and Headings. The captions and section headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(Signature Page Follows)

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date set forth in the first paragraph of this Agreement.

 

COMPANY: ARCTIC CAT INC.

/s/ CHRISTOPHER T. METZ

Christopher T. Metz President and Chief Executive Officer EXECUTIVE:

/s/ CHRISTOPHER J. EPERJESY

Chris Eperjesy

 

- 14 -